Title: To George Washington from Thomas Russell, 1 October 1775
From: Russell, Thomas
To: Washington, George

 
C. 1 October 1775. Petitions for discharge from the army. Russell has been unable to do any duty for a month because of “Rheumatism Pains of which I am not likely to get Well And cannot be of any Benefit to the Army. I have a Wife & Famaly in Baltimore County in Maryland the which I have not seen these Twelve Months nor they have not so much as heard from Me wherefore as I am unfit for the Service I desire to go & see whether they are dead or alive.”
